       Case 1:17-cv-05165-SDG Document 183 Filed 12/11/19 Page 1 of 8




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

                                           )
TARSUS CONNECT, LLC,                       )
                                           )
      Plaintiff-Counterdefendant,          )
                                           )
                   v.                      )         Civil Action No.
                                           )         1:17-cv-05165-SDG
CVENT, INC.,                               )
                                           )
      Defendant-Counterclaimant.           )

 DEFENDANT/COUNTERCLAIMANT CVENT INC.’S OPPOSITION TO
   PLAINTIFF’S MOTION FOR LEAVE TO FILE A RESPONSE TO
    CVENT’S STATEMENT OF ADDITIONAL MATERIAL FACTS

      Defendant/Counterclaimant Cvent, Inc. (“Cvent”) respectfully opposes

Plaintiff/Counterclaim Defendant Tarsus Connect, LLC’s (“Plaintiff” or “Tarsus”)

motion for leave to file a Response to Cvent’s Statement of Additional Material

Facts in Opposition to Plaintiff’s Motion for Summary Judgment (the “Motion”).

[See generally the Motion at Dkt. 180 and Tarsus’s Proposed Responses (the

“Proposed Responses”) at Dkt. 181-1]. Plaintiff leaves Cvent with no choice but to

oppose Plaintiff’s Motion because Plaintiff affirmatively represents to this Court in

footnote 9 of its Reply [Dkt. 179] that the Proposed Responses are submitted, in part,

for the purpose of attempting to cure Plaintiff’s clear violation of Local Rule

56.1(B)(1)(d). It does not cure the violation. To the contrary, it taints the Proposed

Responses.
       Case 1:17-cv-05165-SDG Document 183 Filed 12/11/19 Page 2 of 8



      It is undisputed that at the time Tarsus filed its summary judgment brief (“SJ

Brief”), Tarsus made reference in its SJ Brief to purported facts allegedly contained

in the sweeping declaration of Mr. Collinson that were not found in the statement

of material facts (“Statement of Facts”) that Tarsus filed in support of its SJ Brief as

required. [See Dkt. 179 at Page 9, fn. 9]. Tarsus does not dispute that this action

violated Local Rule 56.1(B)(1)(d). Instead, Tarsus argues that Cvent’s concern is

“without merit” as the “Collinson Declaration paragraphs referenced in the brief are

or will be contained in one or more statements of fact, or responses to a statement of

fact.” [Dkt. 179 at Page 9, fn. 9 (emphasis added)]. Plaintiff’s cavalier post-

violation treatment of its clear violation misses the point. Tarsus cannot cure its

defect simply by placing such facts at this late date in its Proposed Responses

because Cvent now is not afforded any opportunity to respond. Tarsus has not even

identified to the Court or to Cvent what supplemental facts it has included in its 67-

page Proposed Responses in a belated effort to address the defect. Accordingly,

because Tarsus, itself, acknowledges that it has infected its Proposed Responses by

adding facts to which Cvent cannot respond, Plaintiff’s Motion should be denied.

      The pertinent portion of Local Rule 56.1(B)(1)(d) clearly sets forth the

requirement that any statement of fact contained in a movant’s summary judgment

brief must also be contained in the movant’s supporting statement of undisputed

material facts. There is no ambiguity here. The Local Rule states in pertinent part:

                                          2
       Case 1:17-cv-05165-SDG Document 183 Filed 12/11/19 Page 3 of 8



      A movant for summary judgment shall include with the motion and
      brief a separate, concise, numbered statement of the material facts to
      which the movant contends there is no genuine issue to be tried. Each
      material fact must be numbered separately and supported by a citation
      to evidence proving such fact. The Court will not consider any
      fact….set out only in the brief and not in the movant’s statement
      of undisputed facts. [Emphasis added].
      The Local Rule is not difficult to follow and it never imposed any undue

hardship on Tarsus. Nonetheless, Tarsus ignored the Local Rule, putting Cvent in

an impossible situation: Tarsus is attempting to rely, in its summary judgment briefs,

on alleged facts set forth in the Declaration of Mr. Collinson without affording Cvent

the opportunity to address those facts because they were not included in Tarsus's

Statement of Facts.

      Tarsus does not dispute that its SJ Brief violated Local Rule 56.1(B)(1)(d).

[See Dkt. 179 at Page 9, fn. 9]. Instead, Tarsus casts aside Cvent’s request to enforce

the Rule as being “without merit[,]” representing to the Court that “the Collinson

Declaration paragraphs referenced in the brief are or will be contained in one or more

statements of fact, or responses to a statement of fact”. [Id. (emphasis added)].

Tarsus then directs the Court to inspect, as part of its review, the proposed Responses

that Tarsus now seeks leave to file. [Id.] If granted, Cvent will not have been

afforded the opportunity to comment on such facts.




                                          3
       Case 1:17-cv-05165-SDG Document 183 Filed 12/11/19 Page 4 of 8



      Local Rule 56.1 does not authorize a party, who has moved for summary

judgement, to subsequently supply the Court with statements of fact in support of

the motion that should have been filed with the party’s moving brief.1 To the

contrary, the Local Rule states that the Court will not consider any facts that are set

out only in the movant’s brief “and not in the movant’s statement of undisputed

facts.” L.R. 56.1(B)(1)(d).

      The purpose behind the requirement is obvious.           Where, as here, facts

submitted in support of a summary judgment motion are stated in the movant’s brief

and not also in the movant’s statement of material facts, the movant effectively

prevents the responding party from addressing the cited facts in violation of Local

Rule 56.1(B)(2)(a).

      Asking either Cvent or the Court to search out and untangle the problem

created by Tarsus’s inexcusable and unjustified failure to follow the Local Rule is

not reasonable. This is not the first time Tarsus has ignored the clear instructions

from this Court. [See Order dated October 22, 2019, Dkt. 148 at Page 5 (noting

Plaintiff’s “failure to follow the Court’s instructions in its Order to Show Cause”)].

Tarsus’s failure to follow the clear instructions of this Court has already needlessly

forced Cvent to brief the summary judgment issues a second time. [Id.] Tarsus’s


1
  Tarsus apparently recognizes this as nowhere in its Motion does it request leave
to file its Proposed Responses in order to supplement its previously filed Statement
of Facts.
                                          4
       Case 1:17-cv-05165-SDG Document 183 Filed 12/11/19 Page 5 of 8



tactics have already caused 31 previously filed papers to be struck from the Docket

[see Dkt. 148 at Page 6 and October 24, 2019 Minute Order], and they have

substantially burdened the Court and Cvent by causing the unnecessary expenditure

of additional time and resources in connection with this case. [See Dkt. 148, at Page

5].

      Tarsus’s failure to follow Local Rule 56.1(B)(1)(d) and its effort to belittle

Cvent’s concerns is seriously misplaced. Cvent should not be required to sort

through the various paragraphs in the various papers yet again because of Tarsus’s

inexplicable failure to adhere to the Local Rules of this Court. Even if Tarsus were

to have identified what supplemental facts it added to its Proposed Responses, Cvent

would be forced to check Tarsus’s papers yet again. The burden that has been placed

on Cvent as a consequence of Tarsus’s failures is already substantial and Cvent

should not be forced yet again to needlessly expend additional time and resources.

The Local Rule should be enforced and Tarsus should not be permitted to circumvent

it.




                                         5
       Case 1:17-cv-05165-SDG Document 183 Filed 12/11/19 Page 6 of 8



                                 CONCLUSION

      For all the foregoing reasons, Tarsus’s Motion to file the Proposed

Responses should be denied.

      Respectfully submitted this 11th day of December, 2019.


                                      /s/ H. Jonathan Redway, Esq.
                                      DICKINSON WRIGHT PLLC
                                      H. Jonathan Redway, Esq.
                                      1825 Eye St. N.W.
                                      Suite 900
                                      Washington, D.C. 20006
                                      Telephone: (202) 659-6946
                                      Fax: (844) 670-6009
                                      Email: jredway@dickinson-wright.com

                                      -and-

                                      /s/ Henry D. Fellows, Jr.
                                      Henry D. Fellows, Jr.
                                      Georgia Bar No. 257825
                                      Michael C. Gretchen
                                      Georgia Bar No. 522171
                                      FELLOWS LABRIOLA LLP
                                      Suite 2300 South Tower
                                      225 Peachtree Street, N.E.
                                      Atlanta, Georgia 30303
                                      Telephone: (404) 586-9200
                                      Fax: (404) 586-9201
                                      Email: hfellows@fellab.com
                                      Email: mgretchen@fellab.com

                                      Attorneys for Defendant and
                                      Counterclaimant Cvent, Inc.




                                        6
       Case 1:17-cv-05165-SDG Document 183 Filed 12/11/19 Page 7 of 8



                     TYPE AND FONT CERTIFICATION

        The undersigned certifies that the foregoing complies with Local Rule

5.1(B) regarding typefaces and fonts.

                                            /s/ Henry D. Fellows, Jr.
                                            Henry D. Fellows, Jr.




                                        7
        Case 1:17-cv-05165-SDG Document 183 Filed 12/11/19 Page 8 of 8



                            CERTIFICATE OF SERVICE

      I hereby certify that on this day I have served the foregoing

Defendant/Counterclaimant Cvent Inc.’s Opposition To Plaintiff’s Motion For

Leave To File A Response To Cvent’s Statement Of Additional Material Facts using

the Court’s CM/ECF system, which will send notice of the filing to all counsel

authorized to receive it:

                            Stephen M. Schaetzel
                            SSchaetzel@mcciplaw.com
                            Ashley N. Klein
                            aklein@mcciplaw.com
                            Sarah Kessler
                            skessler@mcciplaw.com
                            MEUNIER CARLIN & CURFMAN LLC
                            999 Peachtree Street N.E.
                            Suite 1300
                            Atlanta, Georgia 30309

      Respectfully submitted, this 11th day of December, 2019.


                                     /s/ Henry D. Fellows, Jr.
                                     Henry D. Fellows, Jr.




                                       8
